 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JESSE RAMIREZ,                                       Case No. 1:18-cv-01322-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME FOR DEFENDANT
13           v.                                           TO FILE RESPONSIVE BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 17)

15                   Defendant.

16

17          On June 14, 2019, the parties filed a stipulation agreeing to allow Defendant an extension

18 of time to file a responsive brief. (ECF No. 17.) Pursuant to the stipulation of the parties, IT IS

19 HEREBY ORDERED that:
20          1.      Defendant’s responsive brief shall be filed on or before July 19, 2019; and

21          2.      Plaintiff’s reply, if any, shall be filed on or before August 5, 2019.

22
     IT IS SO ORDERED.
23

24 Dated:        June 17, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
